Citation Nr: 1638833	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 2000 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran's appeal arises from his September 2009 Notice of Disagreement with the denial of service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus and sleep apnea.  In addition, the Veteran's appeal also arose from a February 2010 Notice of Disagreement in which the Veteran disagreed with the RO's denial of service connection for a traumatic brain injury (TBI) and vertigo, migraines, memory loss and photophobia claimed and secondary thereto in a March 2010 rating decision.

The Veteran appeared and testified regarding all the issues on appeal at a Board video-conference hearing before the undersigned Veterans Law Judge in September 2015.  A copy of the transcript of this hearing has been associated with the claims file.  At the hearing, the Veteran indicated he wished to withdraw from his appeal the issues of service connection for a psychiatric disorder (to include PTSD), obstructive sleep apnea and bilateral hearing loss.  In January 2016, the Board issued a decision in which it dismissed the issues the Veteran withdrew at the hearing; denied entitlement to service connection for a TBI and conditions claimed as secondary thereto to include migraines, benign post traumatic positional vertigo (dizziness), and photophobia; and remanded the claim for service connection for tinnitus. The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 



FINDING OF FACT

The Veteran's tinnitus is not related to his military service, to include military noise exposure.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

As previously mentioned, the Veteran's appeal was previously before the Board in January 2016.  At that time, the Board reviewed the evidence of record and determined that the evidence contained contradictory information of whether the Veteran experienced ringing in his ears during service.  The Board pointed out that, on a May 2003 post-deployment questionnaire, the Veteran denied experiencing ringing in his ears at any time during his February 2003 to May 2003 deployment.  However, in an October 2009 statement, the Veteran reported there was an explosion onboard ship during his active duty and that, following this explosion, he had ringing in his ears, which explosion was confirmed from the ship's deck logs in January 2010.  

The Board also remarked that the Veteran was afforded VA examination in June 2009 and the VA examiner provided a negative medical nexus opinion (an August 2009 VA examination was also conducted but no opinion was provided).  The Board, however, found a new VA examination was needed because of the VA examiner's reliance upon the lack of documentation in the service treatment records, and failure to consider the Veteran's lay testimony regarding the May 2003 explosion onboard his ship or a continuity of symptomatology since service, if any.  

In March 2016, the Veteran was afforded a new VA examination at which he reported he has constant tinnitus that began during service.  However, the Veteran was "not sure" when in service it started and could not provide an approximate date or year when he thought it might have started or an incident that might have occurred prior to it starting; just that it was during service.  He did not report the explosion referenced in the Board's remand.

After reviewing the claims file and examining the Veteran, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or is a result of his military noise exposure.   The VA examiner conceded the Veteran had hazardous noise  exposure while in service based on the Veteran's report, lay statements, the Remands, and documents in the claims file (DD 214 and/or other documents).  The examiner also commented that the Veteran's report noise exposure and subjective report of hearing loss while in service were taken into consideration in rendering his opinion.

After some discussion, the examiner concluded that, "[b]ased on electronic hearing testing conducted at enlistment, during service, and at discharge, it is my opinion the Veteran did not have hearing loss/hearing injury while in service.  Delayed onset hearing loss and tinnitus due to noise exposure are unlikely to occur.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure cannot be assumed to exist.  Therefore, it is my opinion the Veteran's reported tinnitus is less likely as not caused/aggravated by or a result of noise exposure while in service."  In making this opinion, the examiner relied upon the study by the Institute of Medicine of the National Academies on delayed onset hearing loss.  As to whether the Veteran had a hearing injury in service, the examiner explained that, in his judgment, the in-service thresholds are within normal measurement variability as the electronic hearing testing conducted during service shows the Veteran did not have a significant threshold shift beyond normal variability while in service.  Moreover, the examiner stated that this evidence clearly and convincingly rebuts any subjective report made by the Veteran of hearing loss while in service; and, in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and the Veteran's noise exposure cannot be assumed to exist.  Finally, the examiner stated that there are many factors that can contribute to decreased auditory acuity and/or tinnitus following service and that, in the absence of audiometric evidence of noise injury while in service, an affirmative opinion that the Veteran suffered some latent undiagnosed injury is utter speculation and directly contradicts the objective evidence of record.

After considering the evidence of record, the Board finds that the evidence fails to support the Veteran's contention that his tinnitus is related to his military noise exposure.  The Veteran's military noise exposure is conceded as he clearly was exposed to military noise given he was in the Hearing Conservation Program during service.  The most probative and persuasive evidence, however, fails to establish a nexus relationship exists between the Veteran's present tinnitus and his military noise exposure.  

The only evidence indicating a relationship exists between the Veteran's current tinnitus and his military service is the Veteran's own lay statements.   The Board acknowledges the Veteran is competent to provide testimony as to his symptoms of tinnitus and that their onset was in service.  However, his statements are not credible as he has given inconsistent statements as to whether and when the onset of his tinnitus was during service.  The more probative and persuasive evidence as to whether a nexus relationship exists between the Veteran's military noise exposure and his tinnitus is the VA examiner's medical opinion.  

The Veteran has given inconsistent statements as to whether and when the onset of his tinnitus was during service.  The service treatment records fail to demonstrate a report of tinnitus during service.  In fact, he denied having tinnitus on a May 2003 post-deployment questionnaire and he denied having ear troubles at the time of his separation examination.  In contrast, in the October 2009 statement, he stated his tinnitus had its onset in May 2003 after the explosion on his ship.  More consistently, though, he has merely reported an onset in service without stating any specific time or event as to its onset, which is what he did at all of the VA examinations.  Such report was significant at the March 2016 VA examination given the Board's remand for this examination in which it specifically noted the Veteran's report in the October 2009 statement.  Conversely, the VA treatment records show a completely different report for the etiology of the Veteran's tinnitus.  In July 2009, during a screening for TBI, the Veteran reported experiencing "ringing in ears," among other symptoms, while on duty after hitting his head on a metal TV stand while working out and knocking himself unconscious for 10 to 15 minutes.  (The Board notes that service connection for a TBI was denied in the January 2016 decision.)  

Given these inconsistencies, the Board does not find the October 2009 statement credible to establish a nexus relationship.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

As for whether the Veteran's tinnitus is related to his in-service noise exposure in general, the VA examiner opined that this is less likely than not and very clearly and specifically explained his rationale, with supporting citation to scientific study.  The Board assigns such a medical opinion and rationale substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  There is no opposing medical opinion of record.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  After weighing all the evidence, the Board finds that the VA examiner's medical opinion is afforded more probative weight than the Veteran's lay statements as to the etiology of the Veteran's tinnitus as it is clearly based upon a full review of the evidence and sound medical principles, whereas the Veteran's statements lack probative value because they are inconsistent and are not supported by the contemporaneous evidence of record.  Thus, not only is the VA examiner's medical opinion of greater probative weight but it is also highly persuasive as to the issue of nexus in this case.

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for tinnitus is warranted as the more probative and persuasive evidence, the VA examiner's medical opinion, is against finding that the Veteran's tinnitus is related to his military noise exposure or any other incident of service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
M.C. GRAHAM	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


